         Case 1:13-cv-00608-MMS Document 58 Filed 01/28/20 Page 1 of 1




          In the United States Court of Federal Claims
                                  Nos. 13-608C and 13-672C
                                  (Filed: January 28, 2020)

*************************************
BRYNDON FISHER et al.,              *
                                    *
            Plaintiffs,             *
                                    *
v.                                  *
                                    *
THE UNITED STATES,                  *
                                    *
            Defendant.              *
*************************************

                                           ORDER

       In the interest of judicial economy and preserving the parties’ resources, the court
STAYS consideration of defendant’s motion to dismiss pending the determination of further
proceedings in Fairholme Funds, Inc. v. United States, No. 13-465C.

       IT IS SO ORDERED.

                                                   s/ Margaret M. Sweeney
                                                   MARGARET M. SWEENEY
                                                   Chief Judge
